            Case 19-22776         Doc 2     Filed 04/04/19         Entered 04/04/19 12:17:32       Desc Main
                                               Document            Page 1 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TENNESSEE

In Re: Michael Jhamaul Lloyd                                               Chapter 13
                                                                           Case No.
Debtor.


                                                      Chapter 13 Plan


Address:          Debtor 3813 S. Mendenhall, Memphis, TN 38115

Plan Payment:

Debtor Shall Pay: 664.00 Monthly                By: Disability                  (X)Direct Pay
   Or by: ( ) Payroll Deduction

1. This Plan [Rule 3015.1 Notice]:
     (A) Contains a Non-standard Provision [See provision 19].                                        (X) Yes1 ( )   No
     (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )      No
         [See provisions 7 and 8].
     (C) Avoids a Security Interest or Lien. [See provision 12].                                      ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:       ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( X ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                      Monthly Pmt.
    Central Child Support           ongoing payment begins Pays Direct (Lisa Patterson)
                                        Approximate arrearage
5. Priority Claims:                                                                                         Monthly Pmt.
                                                                       Amount

6. Home Mortgage Claims:         ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                     Monthly Pmt.
                                        ongoing payment begins

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:            Collateral Value       Interest Rate     Monthly Pmnt.
@1
           Case 19-22776        Doc 2      Filed 04/04/19        Entered 04/04/19 12:17:32             Desc Main
                                              Document           Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                     Collateral Value          Interest Rate   Monthly Pmnt.
@3 Credit Acceptance (2011 Ford Taurus)                          $          15,516.00                 0.00%          $310.00

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral

10. Special Class Unsecured Claims:                                  Collateral Value         Interest Rate    Monthly Pmnt.
     DCC Rentals LLC (rent through 04/30/2019)                   $            2,000.00               0.00%             $50.00


11. Student Loan Claims and Other Long Term Claims:
                                                           ( ) Not Provided For            ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                      ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     DCC Rentals LLC                                                 X Assume           ( ) Reject

17. Completion:     Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
     hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

    Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

    /s/ Jimmy E. McElroy TN Bar #011908                      Date        April 4, 2019
    Debtor's Attorney's Signature
                                                                                                                          April 4, 2019


                                                                                                                  910 > October 6, 2016
